Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 22, 1^73, convicting him of attempted burglary in the third degree, upon his plea |oi guilty, and sentencing him to a reformatory period " ' T "■ 1 nt modified, as a matter period of probation. As so momnea, judgment amrmed and case remitted to the County Court for imposition of the conditions of probation as specified in section 65.10 of the Penal Law. Under the circumstances of this case it is our opinion that the sentence was excessive to the extent indicated herein. Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur. of discretion in the interest sentence to a five-year